DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on January 25, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and the cited prior art does not teach the shared technical feature.  This is not found persuasive because invention I and II belong to two different statutory class (a method and a device) with limited overlapping scope. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), thus, there is serious burden to search both inventions. As discussed in the restriction requirement previously, the shared technical feature does not include the pressure regulated vacuum cavity to a vacuum pump and that is connected to the chamber by a liquid trap, thus, Hyodo teaches all elements of the shared technical feature.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear what is intended to be “prior step” as it is unclear if the limitation inside the bracket (A, B, C, D, E) are necessarily part of the claimed limitations, and if so, steps A, B, C, D and E are not part of claim 1. In addition, instant claim recites the limitation "the specific liquid" in claim 1. There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the “prior step” is considered to be any of step A, B. C, D and E, and the specific liquid are the treatment liquid of these steps. However, Applicant should clarify what is intended without adding new matter. Specifically, Applicant should replace the term “prior step” with steps A, B, C, D and E, corrected the term “the specific liquid” and change the dependency of the instant claim to claim 3. 
Regarding claim 5, it is unclear what is intended to be “prior step” as it is unclear if the limitation inside the bracket (A, B, C, D, E) are necessarily part of the claimed limitations, and if so, steps A, B, C, D and E are not part of claim 1. For purpose of examination, the “prior step” is considered to be any of step A, B. C, D and E. However, Applicant should clarify what is intended without adding new matter. Specifically, Applicant should replace the term “prior step” with steps A, B, C, D and E and change the dependency of the instant claim to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JPH04280978A) in view of Ito (JPH07197268A) and Ochi (US20100189974). 
Regarding claim 1, Hyodo teaches a method for forming an electroless copper plating (liquid phase process for depositing metal layers) in via holes and through holes on a printed wiring board (holes of an electronic module/substrate) (paragraphs 0001-0003, see figure 1), wherein the printed wiring board is house in a tank where the tank is depressurized by vacuum suction means (paragraph 0008), thus, indicating the tank is hermetic chamber. Hyodo teaches a pretreatment liquid (chemical liquid) (paragraphs 0004 and 0008). Hyodo teaches the holes have a depth (P) of 50-100mm and diameter (D) of about 0.2 to 0.3mm (paragraphs 0003-0004), which fall inside the claimed range. Hyodo teaches at the atmospheric pressure, fill the plating pretreatment liquid in the tank (paragraph 0008) (M1, bringing the chamber to a preset pressure P0 and filling the chamber with the liquid). Hyodo teaches to immerse the substrate in the plating pretreatment liquid and the treatment is depressurized by vacuum suction means to remove the bubbles in the holes (paragraphs 0008 ad 0010) (M2 degassign the holes by bringing the chamber to a lower pressure P1, with P1 less than P0). Hyodo teaches to remove the substrate from the chamber and the circulation pump is provide to circulate the plating liquid (paragraph 0009 and 0014), thus, the chamber is expected to retune to P0, and refilling the chamber with the liquid from the circulation and emptying the liquid from the chamber at some point (M3 and M5)
Hyodo does not explicitly teach the liquid comprising chemical compounds to form a metal layer and the metal layer is deposited from the liquid. Hyodo teaches the plating pretreatment is intended to treat the holes for the subsequent electroless copper plating step (paragraph 0010), and electroless copper liquid comprises metal compound for depositing metal layer. However, Ito teaches a method of electroless plating a hook-and-loop by applying vacuum pressure to both catalyst solution (pretreatment process) and the plating solution (electroless plating process) for degassing during the treatments to remove air bubbles inside the fine gaps of the hook-and-loop to achieve uniform plating (paragraphs 0001, 0003, 0005-0007), which has the same purpose with Hyodo. Ito teaches the electroless plating solution forms the metal plating layer (paragraph 0006) (liquid comprising chemical compound to form a metal layer and the metal layer is deposited from the liquid, M4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also apply the vacuum pressure P1 for degassing during the electroless deposition as suggested by Ito in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo because Ito teaches applying the P1 pressure to degas for both pretreatment and electroless plating process forms uniform metal plating film with good adhesion (paragraphs 0012-0013). 
Hyodo in view of Ito does not explicitly teach the explosively evaporating the liquid remaining in the holes by bringing the chamber to low pressure P2, wherein P2 is less than P1. However, Ochi teaches a method of electroless plating (paragraphs 0001, 0016), and discloses reduced pressure drying are performed before or after the treatments and plating steps (paragraphs 0091 and 0096). Therefore, it would have been within the skill of the ordinary artisan to adjust/optimized pressure level (P2)  in the process to yield desired drying. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215 (limitation regarding P2 value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reduced pressure vacuum to dry the substrate after plating process as suggested by Ochi in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo in view of Ito because Ochi teaches such drying can be done in ambient temperature which would no cause deterioration of the substrate itself (paragraph 0096). 
Regarding the limitation of “reiteration of cycle comprising substeps M1 to M6 at least once in order to obtain one new metal layer per iteration”, instant claim also includes the limitation of “the process comprises at least one cycle comprising the substeps of M1 to M6”, thus it appears the claim only requires at least one cycle of M1 to M6, which is disclosed by Hyodo in view of Ito and Ochi. In any case, since the limitation does not direct to where the new metal layer is formed on, it would have been obvious to one of ordinary skill in the art to use the same steps M1 to M6 on a different /new substrate during the productions. It is also obvious to one of ordinary skill in the art to repeat the steps M1 to M6 to form more layers depending on how thick the layer is desired. 
Regarding claim 2, Ochi teaches reduced pressure drying are performed before plating steps (paragraphs 0091 and 0096). Therefore, it would have been within the skill of the ordinary artisan to adjust/optimized pressure level (Pmin) in the process to yield desired drying. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215 (limitation regarding Pmin value).
Regarding claim 6, Hyodo teaches P0 is atmospheric pressure (paragraph 0008).
Regarding claim 7, Hyodo teaches the electroless plating is copper plating (paragraph 0010), this the metal compound is copper compound.
Regarding claim 8, Hyodo teaches the holes are filled with the electroless plating (paragraph 0010), thus, the holes are considered to be blind. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (JPH04280978A) in view of Ito (JPH07197268A) and Ochi (US20100189974) as applied to claims 1-2 are 6-8 above, and further in view of Brunner (US20170327954). 
Regarding claim 3, Hyodo teaches the pretreatment includes degreasing in pretreatment liquid (pargraph 0004) (A cleaning the holes, carried out with a cleaning liquid). Hyodo in view of Ito and Ochi teaches all limitations of this claim, except the steps B,C,D and E. However, Brunner teaches a method of electroless plating into small cavities (paragraphs 0001-0002), and discloses the pretreatments includes etching with etching solution (B), sensitizing with sensitizing solution (C), activating with activation solutions (D), and reducing with reducing solution (E) (paragraphs 0102-0105 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform these pretreatments before the electroless plating steps as suggested by Brunner in the method of forming an electroless copper plating layer in the holes as disclosed by Hyodo in view of Ito and Ochi because Brunner teaches those steps removes contaminates, increase surface area, activate the surface of the substrate for subsequent plating step (paragraphs 0102-0105). 
Regarding claim 4, Hyodo in view of Ito and Ochi teaches to drying the holes by brining the chamber to lower pressure Pmin (see Ochi, paragraph 0091 and 0096), filling the chamber with specific liquid of the step at the pressure P0 (Hyodo), degassing the holes by bringing the chamber to low pressure P1 (Hyodo and Ito), filling the chamber with specific layer of the step, a the pressure P0 (Hyodo), letting the specific liquid of the prior step act for a set length of time, emptying the chamber (Hyodo) and explosively evaporating the specific liquid remaining in the holes by bringing the chamber to low pressure p2 (Ochi). Since Hyodo intended to teach the degassing steps are applied to the pretreatment process of the electroless plating, and Ito teaches to apply such steps to both pretreatment (catalyst) and plating steps, the combination of references teaches these steps are also applied to all the other pretreatment steps for uniform plating. 
Regarding claim 5, Brunner further teaches to rinse the substrate (and chamber) (paragraph 0113) in between the pretreatment steps. 
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717